TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00658-CR


Worthington Faulkner, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 00-1984, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on February 9, 2007.  The court reporter did
not respond to the notice that the record is overdue.  Appellant is represented by appointed counsel.
The court reporter for the 331st District Court, Joel Silva, is ordered to tender the
reporter's record for filing in this cause no later than July 20, 2007.
It is ordered June 15, 2007.


Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish